Citation Nr: 0724331	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  05-36 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arteriosclerotic heart disease.  

2.  Entitlement to service connection for arteriosclerotic 
heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active military service from February 1951 to 
February 1971.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

As will be explained below, the Board finds that new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for arteriosclerotic heart 
disease.  Unfortunately, upon reopening, further development 
is needed before rendering a decision on the merits.  So the 
claim of entitlement to service connection for 
arteriosclerotic heart disease is being remanded to the RO 
via the Appeals Management Center (AMC).  VA will notify the 
veteran if further action is required on his part.

Also, the Board notes that, during his September 2006 Travel 
Board hearing before the undersigned Veterans Law Judge 
(VLJ), the veteran withdrew his claim of entitlement to an 
increased disability evaluation for degenerative joint 
disease of the lumbar spine.  See 38 C.F.R. § 20.204(b), (c) 
(2006).


FINDINGS OF FACT

1.  In a May 1975 rating decision, the RO denied the 
veteran's claim for service connection for arteriosclerotic 
heart disease; more recently, in September 2001, the RO 
denied the veteran's petition to reopen this previously 
denied claim.

2.  Evidence added to the record since the RO's September 
2001 decision was not of record at the time of the September 
2001 RO denial, is neither cumulative nor redundant of other 
evidence previously considered, when viewed by itself or in 
the context of the entire record, relates to a fact not 
previously established that is necessary to substantiate the 
claim, and raises a reasonable possibility of substantiating 
the claim of entitlement to service connection for 
arteriosclerotic heart disease.


CONCLUSIONS OF LAW

1.  The September 2001 RO decision that denied the veteran's 
petition to reopen his previously denied claim of entitlement 
service connection for arteriosclerotic heart disease is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 2005).

2.  New and material evidence has been received to reopen the 
claim for service connection for arteriosclerotic heart 
disease.  38 U.S.C.A. § 5108 (West 2005); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 
2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA satisfied its duty to notify by means 
of a March 2005 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant that new and material evidence was first required 
to reopen his claim for arteriosclerotic heart disease, but 
the letter did not specify what evidence would be necessary 
to substantiate the elements required to establish service 
connection that were found insufficient in the previous 
denial.  However, since the decision finds that new and 
material evidence has been submitted to reopen a claim for 
service connection for arteriosclerotic heart disease, 
further development with regard to VA's duties to notify and 
assist as to the claim to reopen would serve no useful 
purpose.  In this regard, as the determination to reopen this 
appeal constitutes a full grant of that portion of the claim, 
there is no reason to belabor the impact of Kent v Nicholson, 
20 Vet. App. 1 (2006), on this matter, as any error in notice 
timing and content is harmless.  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  A remand is inappropriate 
where there is no possibility of any benefit flowing to the 
veteran.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991) .

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post-service treatment and 
examinations.  Additionally, the claims file contains the 
veteran's own statements in support of his claim, including 
transcripts of his testimony before a Decision Review Officer 
(DRO) of the RO and the undersigned VLJ of the Board.  The 
Board has carefully reviewed such statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record for 
the time period at issue, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

In general, rating decisions that are not timely appealed are 
final. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2006).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a)).   As the current claim 
was filed after this date, the new version of the regulation 
is applicable in this case.

Under the revised version of 38 C.F.R. § 3.156(a), new 
evidence is existing evidence not previously submitted to 
agency decision-makers.  Material evidence is existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to a fact, not previously 
established, which is necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2006).  If all of these tests are 
satisfied, the claim must be reopened.

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied. See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2005) (eliminating the concept of a well-grounded 
claim).



Analysis

The veteran's claim of entitlement to service connection for 
arteriosclerotic heart disease was initially adjudicated by 
the RO in a March 1975 rating decision.  More recently, in 
September 2001, the RO denied the veteran's petition to 
reopen this previously denied claim.  That decision was not 
appealed, and is final.  See 38 U.S.C.A. § 7105.  The 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, regardless of the manner in which the issue was 
previously characterized, the initial question before the 
Board is whether new and material evidence has been 
presented.

The evidence of record at the time of the last final rating 
decision in September 2001 included the veteran's service 
medical records, VA medical records, and a March 1975 VA 
examination report.  The service medical records show that 
the veteran had a normal EKG during his military service, and 
complained of occasional chest pain and a hospitalization in 
1970 for one week, with negative tests; his separation 
examination was normal.  VA medical records indicate that the 
veteran was hospitalized for a myocardial infarction in 
December 1974.  The March 1975 VA examination showed that the 
veteran reported a 3-week hospitalization after fainting 
during service, but that his EKG was normal and he did not 
have a heart attack at that time.  The diagnosis was chronic 
arteriosclerotic heart disease, with nonspecific abnormality 
upon EKG.

Subsequent VA medical records show that the veteran received 
treatment for coronary artery disease, cardiomyopathy, 
coronary artery bypass graft, status-post aortic valve 
replacement, hypertension, hyperlipidemia, mild carotid 
artery disease, and status-post cerebrovascular incident with 
residual dizziness.

The evidence added to the record subsequent to the RO's 
rating decision includes additional VA medical records and a 
VA medical opinion in response to a request by the RO.  This 
evidence was not of record at the time of the last final 
rating decision in 2001.  This evidence is not cumulative and 
redundant of the evidence in the claims file at the time of 
the RO's September 2001 rating decision.  Thus, the evidence 
is considered "new."  

As stated above, evidence must be both new and material.  To 
be material, the evidence must relate to a fact not 
previously established that is necessary to substantiate the 
claim, and when viewed in the context of the record as a 
whole, must raise a reasonable possibility of substantiating 
the claim.  The basis of the RO's January 2001 denial was 
that there was no evidence of record confirming that the 
veteran arteriosclerotic heart disease was related to his 
service.  However, the March 2006 VA medical opinion 
addresses the issue of whether the veteran's arteriosclerotic 
heart disease is related to service, concluding that "it is 
at least a 50 [percent] chance that his heart condition is 
linked to his military service."  As such, this medical 
opinion raises a reasonable possibility of substantiating the 
claim.  See Hickson v. West, 11 Vet. App. 374, 378 (1998); 
Spalding v. Brown, 10 Vet. App. 6, 11 (1996); Moray v. Brown, 
5 Vet. App. 211, 214 (1993).  

In conclusion, new and material evidence has been received 
subsequent to the final rating decision in January 2001.  As 
such, the veteran's claim is reopened.


ORDER

New and material evidence has been received to reopen the 
claim for service connection arteriosclerotic heart disease, 
and to this extent, the appeal is granted.


REMAND

A preliminary review of the record on appeal indicates that 
not all of the veteran's service personnel and medical 
records are on file.  It appears the RO did not make a 
"reasonable effort" to obtain the veteran's service 
personnel records, morning reports, or any other relevant 
records pertaining to his active military service from the 
National Personnel Records Center (NPRC) or other sources.  
Such records could be used to confirm the in-service 
hospitalization during his military service, as alleged.  
If the RO did make a reasonable effort to obtain these 
records, but they were unobtainable, there is nothing in the 
claims file confirming these records do not exist or that 
further attempts to obtain them would be futile.  
See 38 U.S.C.A. § 5103A(b).  

While the Board acknowledges that a VA physician provided a 
medical opinion regarding the veteran's claim for service 
connection in March 2006, the veteran, himself, was not 
examined at that time.  Furthermore, the report was unclear 
as to whether the veteran's complete claims folder was 
reviewed, including the available service medical records.  A 
review of the medical opinion suggests that the VA physician 
relied on the veteran's testimony at his hearing before a RO 
Decision Review Officer, and the veteran's unsubstantiated 
assertions cannot summarily be accepted as fact.  See Reonal 
v. Brown, 5 Vet. App. 458, 494-95 (1993) (and the presumption 
of credibility is not found to "arise" or apply to a 
statement of a physician based on a factual premise or 
history as related by the veteran).  

Therefore, the Board finds that additional VA cardiovascular 
examination and nexus opinion would be useful in determining 
whether the veteran's arteriosclerotic heart disease is 
causally or etiologically related to his service in the 
military.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 
3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at VA health-care facilities if 
the evidence of record does not contain adequate evidence to 
decide a claim).  

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Send the veteran an explanation of 
the information and evidence needed to 
establish a disability rating and an 
effective date in the event of an award 
of benefits with regard to the issue on 
appeal.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Request the veteran's service 
personnel records, as well as any 
additional service medical records, to 
include morning reports and/or Office of 
the Surgeon General (SGO) reports, that 
may be available, from the appropriate 
federal agencies, including the NPRC.  If 
no additional service records can be 
found, or if they have been destroyed, 
ask for specific confirmation of this.

3.  Schedule the veteran for a VA 
cardiovascular examination to determine 
the nature and etiology of his 
arteriosclerotic heart disease, including 
whether it is at least as likely as not 
(i.e., 50 percent or greater probability) 
related to his service in the military.  
To assist in making this important 
determination, have the designated 
examiner review the claims file for the 
veteran's pertinent medical history, 
including a copy of this remand, the 
veteran's service medical records, and 
pertinent post-service medical records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation. The 
requested determination should also take 
into consideration the veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's 
opinion should be fully explained 
with reference to pertinent evidence in 
the record.  If an opinion cannot be 
provided without resorting to 
speculation, please indicate this in the 
report.  

4.  Then readjudicate the veteran's 
reopened claim of entitlement to service 
connection for arteriosclerotic heart 
disease in light of any additional 
evidence obtained.  If the benefit sought 
is not granted to his satisfaction, send 
him and his representative a supplemental 
statement of the case and give them time 
to respond before returning the claim to 
the Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


